DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on December 4, 2020.
	This Office action is made NON-FINAL.

Information Disclosure Statement
	The IDS filed on April 20, 2020 and October 27, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 8 and 9 are indefinite as the body of each claim does not add any steps to what is already stated in the preamble.  It is therefore indefinite what method steps are comprised by each claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 9,079,780) 
	For claims 4 and 13:  Sato teaches an electrolyte solution material comprising a fluorosulfonyl imide salt represented by the formula:

    PNG
    media_image1.png
    82
    296
    media_image1.png
    Greyscale
, where Ra are a fluorine atom or a fluorinated hydrocarbon group, Ma is an alkali metal, and Rb is the same or different as Ra (Sato in col. 2 line 32 et seq.),  which teaches the claimed Chemical formula 1:

    PNG
    media_image2.png
    243
    518
    media_image2.png
    Greyscale

where R1 represents a fluorine atom or fluorinated alkyl group having 1 to 6 carbon atoms, R2 represents an alkali metal ion, and an electrolyte solution solvent, and a residual amount of a fluorosulfonylimide salt production solvent contained in the electrolyte solution material is 2000 ppm or less with a lower limit of about 1 ppm, which teaches or at least suggests 200 ppm or In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 	Sato does not explicitly teach the concentration of the fluorosulfonyl imide salt as 30% mass% or more or at least about 33 mass%.  However, absent of such unexpected results it is asserted that the volume percent of FB is an optimizable parameter for a result-effective variable,  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In Sato, the concentration of the fluorosulfonyl salt is result-effective in directly affecting conductivity. (col. 19 lines 61-67)
I think you can include here something regarding the amount of salt.
 Sato teaches that the electrolyte may comprise electrolyte salts up to 50 mass% (column 20, line 3), and the fluorosulfonyl salt may be in an embodiment the only electrolyte salt used (column 19, lines 29-31).
	In Sato, the electrolyte solution material is dimethyl carbonate, ethylmethyl carbonate or diethyl carbonate, inter alia. (Sato in col. 18 lines 18-21)  Furthermore, the skilled artisan would find obvious to employ dimethyl carbonate, ethylmethyl carbonate or diethyl carbonate from the list of solvents as Sato specifically has the most preference for carbonic acid esters. (col. 18 lines 49-52)
	For claims 6 and 7:  A non-aqueous electrolyte solution is produced from the electrolyte solution material such as in an electrical storage device comprising the non-aqueous electrolyte solution. (Sato in col. 8, lines 32-39)
.

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  Applicant submits that the present invention is produced by a different process including a volatilization step, and that Sato is premised on producing powdered LiFSI.  This argument has been fully considered but is not found persuasive.  The argument to a different process of making is not persuasive, as the claims are to an electrolyte solution material and not the process by which it is made or a process of making per se.  The argument that Sato is premised on producing powdered LiFSI is not persuasive in obviating the ground of rejection based on Sato as Sato teaches an electrolyte solution material, i.e. a material such as a powder.  The powder, when dissolved in an electrolyte solution, is an electrolyte solution material, as called for by the present claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722